DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 8, and 16, the closet prior art does not specifically teach or reasonably suggest the at least one pre-encoder includes a remapping component, and wherein a function applied by the remapping component includes: I" = SLF(InversePQ(I)) when I is a PQ signal, or I" = SLF(InverseHLG(I)) when I is an HLG signal  
    PNG
    media_image1.png
    35
    276
    media_image1.png
    Greyscale
 wherein I is the input video signal, I" is the pre-encoded video signal, InversePQ is an inverse perceptual quantize (PQ) transfer function, InverseHLG is an inverse hybrid log gamma (HLG) transfer function, SLF(I') is a non-linear function (SLF) applied to an inverse PQ or HLG function, and a, b, m, and p are constants. Dependent claims 2-3, 5, 7, 9-10, 12, 14-15, 17, and 19-23 are allowed for the reasons concerning the independent claim(s) 1, 8, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5, 7-10, 12, 14-17, and 19-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/20/2021